Case 2:19-cv-01755-DSF-RAO Document 20 Filed 07/16/20 Page 1 of 1 Page ID #:1291
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

   Case No.:      CV 19-01755 DSF (RAO)                               Date:    July 16, 2020
   Title:         Adolph Lee Hardwick v. T. Foss



   Present:          The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

                  Donnamarie Luengo                                      N/A
                    Deputy Clerk                                Court Reporter / Recorder

         Attorneys Present for Petitioner:                 Attorneys Present for Respondent:

                        N/A                                                N/A

  Proceedings:            (In Chambers) ORDER TO SHOW CAUSE REGARDING
                          PETITIONER’S FAILURE TO FILE OBJECTIONS

          On February 18, 2020, Petitioner filed a Request for Leave (“Request for Leave”) to file
  objections to the Report and Recommendation (“R&R”) issued on December 11, 2019. Dkt. No.
  18. Objections to the R&R were originally due by January 2, 2020. Dkt. No. 13. On January
  23, 2020, the Court accepted the R&R, noting in its order that no objections had been received.
  See Dkt. No. 15. The Court entered judgment the same date. Dkt. No. 16.

         On March 30, 2020, the Court issued an order directing Petitioner to file his objections to
  the R&R by no later than April 30, 2020. Dkt. No. 19. To date, no objections have been
  received.

          In light of the foregoing, IT IS ORDERED that Petitioner must show cause, in writing,
  on or before August 15, 2020, why his pending Request for Leave should not be denied.
  Petitioner may discharge this Order by filing his objections to the R&R on or before August 15,
  2020. Petitioner’s failure to timely respond to this Order will result in a recommendation
  that his Request for Leave be denied.

         IT IS SO ORDERED.

                                                                                               :
                                                                  Initials of Preparer         dl




  CV-90 (05/15)                       CIVIL MINUTES - GENERAL                               Page 1 of 1
